DRAFT STROOCK & STROOCK & LAVAN LLP NEW YORK, NEW YORK 10038 November , 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Kathy Churko Re:The Lazard Funds, Inc. File Numbers:33-40682; 811-06312 Ladies and Gentlemen: On behalf of The Lazard Funds, Inc. (the “Fund”), transmitted for filing with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, is Post-Effective Amendment No. 81 (the “Amendment”) to the Fund’s Registration Statement on Form N-1A (the “Registration Statement”).The Amendment relates to Post-Effective Amendment No. 77 (“Amendment No. 77”) to the Registration Statement, filed on September 30, 2013, which was filed in order to add a new class of shares, R6 Shares, to each series of the Fund other than Lazard Emerging Markets Core Equity Portfolio, which was added effective October 31, 2013 (each, a “Portfolio”).[R6 Shares of Lazard Emerging Markets Core Equity Portfolio are included in the Amendment in reliance on Rule 485(b)(1)(vii) under the Securities Act.] The Amendment is being filed in order to respond to comments of the staff (the “Staff”) of the Commission on Amendment No. 77 that were provided to the undersigned by Kathy Churko of the Staff via telephone on November 14, 2013.The prospectus and statement of additional information (“SAI”) included in the Amendment have been marked to indicate changes from the versions filed as part of Amendment No. 77.The Fund’s Tandy certification was filed with Amendment No. 77. For the convenience of the Staff, and for completeness purposes, the Staff’s comments have been restated below in their entirety, and the response is set out immediately following each comment.Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. Prospectus Cover Page 1. Staff Comment:Please add the ticker symbols for the R6 Shares of each Portfolio. Response:The ticker symbols for the R6 Shares of each Portfolio have been added. 2. Staff Comment:Although Lazard Multi-Asset Targeted Volatility Portfolio ("MATV")is not operational, disclosure relevant to MATV is included in the prospectus.Please explain why such information is included in the prospectus. Response:Fund management believes that potential investors could develop an interest in MATV in the foreseeable future and that an effective prospectus for this Portfolio is needed for potential marketing purposes. Fees and Expenses – All Portfolios 3. Staff Comment:We note that, for certain Portfolios, the "Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement" in the fee tables are not equal to the corresponding "Net expenses" in the financial highlights for the year ended December 31, 2012.Please explain these discrepancies. Response:The discrepancies between the fee tables and the financial highlights are as follows: Fee Table Financial Highlights Portfolio Institutional Open Institutional Open Lazard US Equity Concentrated Portfolio .95%
